Citation Nr: 0116928	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left middle finger fracture.

2.  Entitlement to a compensable evaluation for bilateral pes 
planus.

3.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound to the upper left thigh.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claim for 
compensable ratings for residuals of a left finger fracture, 
bilateral pes planus and residuals of a gunshot wound of the 
upper left thigh.  Also in this decision the RO increased the 
veteran's PTSD rating to 70 percent disabling, and denied a 
total rating based on individual unemployability.


FINDINGS OF FACT

1.  The veteran experiences an occasional ache in his left 
middle finger; this finger is not ankylosed nor is it 
productive of symptoms analogous to ankylosis.

2.  Pes planus is productive of mild impairment.

3.  Residuals of a gunshot wound to the left thigh are 
productive of a slight disability of muscles.

4.  PTSD is not productive of total social and occupational 
impairment.

5.  The veteran is unable to follow substantially gainful 
employment as a result of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a left middle finger fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.20, 4.71a, 
Diagnostic Code 5226 (2000).

2.  The criteria for a compensable evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4,71a, Diagnostic Code 5276 (2000).

3.  The criteria for a compensable evaluation for residuals 
of a gunshot wound to the upper left thigh have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Codes 5313-5318 (2000).

4.  The criteria for an evaluation greater than 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

5.  A total rating based on individual unemployability due to 
service-connected disability is warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of the Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  In addition, VA treatment records have been obtained 
and incorporated into the claims file and the veteran has 
been afforded VA examinations.

Factual Background

The veteran's initial claim for service connection for, in 
pertinent part, the disabilities stated on the title page of 
this decision, was received in March 1998.  

In an April 1999 rating decision, the RO granted service 
connection for a gunshot wound to the left upper thigh, 
bilateral pes planus and fracture of the left middle finger.  
Each of these disabilities were assigned a noncompensable 
evaluation.  The RO also granted service connection for PTSD 
and assigned a 50 percent evaluation.  The veteran did not 
appeal the assigned ratings.  

In September 1999 the veteran filed increased rating claims 
for his service-connected disabilities and also filed a claim 
for a total rating based on individual unemployability due to 
service-connected disability.

VA Social Work Progress Notes dated in 1999 and 2000 reflect 
PTSD therapy and show symptoms such as intrusive thoughts, 
nightmares and anger.

A January 2000 VA general note reflects the veteran's 
complaints of left leg weakness, cramps and falls.

A February 2000 VA Social Work Progress Note indicates that 
the veteran was receiving individual and group therapy for 
PTSD and contains an assessment of PTSD, chronic and severe.  
The clinical social worker stated that the veteran believed 
that his main problem was anger.  He had been motivated in 
therapy and was working on his anger.  She said that he 
seemed to be harboring much grief and socially isolated 
himself to protect others from his anger.

In a March 2000 letter, the veteran's VA social worker said 
that the veteran was being seen in individual therapy on a 
biweekly basis and in group therapy on a weekly basis.  She 
relayed the veteran's report of wanting to stay home all day 
and avoid people.  She opined that he was functioning 
marginally in the community and seemed to have the support of 
his immediate family.  He was motivated in treatment and the 
focus was coping with strong feelings.  She said that the 
veteran had been unemployed since 1996 and had suffered from 
cancer.

The veteran complained of an occasional ache in his left 
middle left finger at a VA orthopedic examination in March 
2000.  He said that his left leg didn't bother him except for 
an occasional shooting pain in the thigh.  Examination showed 
full range of motion of all joints in the finger including 
the metaphalangeal joint.  There was no deformity, swelling 
or tenderness.  The veteran had full strength in the finger.  
His lower extremities were free from reflex, sensory or motor 
deficits.  There was no quadricep weakness or atrophy.  The  
diagnoses were resolved fracture, left third finger, no 
disability, and weakness of legs, by history, no physical 
findings".  The examiner opined that none of the veteran's 
orthopedic conditions stopped him from being employable.  An 
X-ray of the left fingers revealed a normal study.

At a VA psychiatric examination in March 2000, the veteran 
reported working at his father's restaurant as a manger for 
20 years following service.  He said that he later worked in 
construction for two years beginning in 1994 and had been 
able to work there because the owner had been a Colonel in 
the Army and had understood him.  He said that after the 
construction company was sold he was not able to get along 
with the new owner and had not worked since 1996.  The 
veteran related that he had nightmares of Vietnam, and 
thought about it everyday.  At night, he "check the 
perimeters".  The examiner remarked that the veteran was 
neatly dressed and had good eye contact and had no suicidal 
or homicidal ideations.  He said in summary that the veteran 
had disturbed sleep, nightmares, hypervigilance, blunted 
affect, social withdrawal aside from activities at VA, 
irritability, poor concentration, intrusive thoughts and 
survival guilt.  He also said that the veteran exhibited much 
depression and that his symptoms could best be counted for by 
a diagnosis of PTSD of moderate to severe intensity.  He said 
further that that the veteran's symptoms interfered with his 
ability to relate to others, his self-esteem and his 
confidence and that he should be "function at work".  He 
added that the veteran's symptoms interfered markedly with 
his sense of well-being and with his confidence in finding 
employment.  He gave the veteran a GAF score of 50.  He also 
said that the veteran had not been treated with medications 
and had not been seeing a psychiatrist on a regular basis.  
He opined that it was possible that with adequate treatment 
the veteran could be able to function at a higher level and 
possibly find employment.

A VA orthopedic examination report in April 2000 contains the 
veteran's complaint of numbness in his feet and tingling in 
his toes on a daily basis.  It also contains his complaint of 
a shooting pain in his right foot and leg and his report that 
he was no longer able to build pools due to shooting pains in 
his leg.  Findings showed that the veteran did not have any 
unusual callus breakdown or shoe wear.  There was no sign of 
hammertoes or clawtoes.  Regarding his low arches, it is 
noted that when the veteran went up on the tips of his toes 
his rearfoot did reinvert, so it was correctable passively.  
His Achilles tendon alignment was within normal limits, 
standing and walking.  As far as the degree of valgus in the 
rear foot, the veteran had approximately three degrees of 
valgus bilaterally which was correctable by manipulation.  
The diagnosis was pes planus bilaterally. 

In a May 2000 rating decision the RO increased the veteran's 
evaluation for PTSD from 50 to 70 percent disabling and 
denied compensable evaluations for residuals of a fracture of 
the left middle finger, bilateral pes planus and residuals of 
a gunshot would to the upper left thigh.  The RO also 
continued to deny a total rating based on individual 
unemployability due to service-connected disability.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The severity of the veteran's symptomatology must be assessed 
in the context of its entire history, although it is his 
present level of disability that is of primary concern.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

In evaluating orthopedic disabilities, consideration must 
also be given to a higher evaluation based on limitation of 
motion due to pain on use or during flare-ups, or due to 
weakened movement, excess fatigability or incoordination.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).

Residuals of a Fracture of the Left Middle Finger

The veteran is rated by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5226, for ankylosis.  Under this code, a 10 
percent evaluation is warranted for favorable or unfavorable 
ankylosis of the middle finger.  38 C.F.R. § 4.20 (2000).

The veteran complained of an occasional ache in his left 
middle finger at a VA examination in March 2000.  In regard 
to findings, the March 2000 VA examination report shows that 
he had full range of motion of all joints in the finger 
including the metaphalangeal joint.  There was no deformity, 
swelling or tenderness in this finger and the finger had full 
strength.  An X-ray of the left fingers was normal.  With 
respect to the guidelines outlined in Deluca pertaining to 
pain on motion, there is no evidence of such pain.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  That 
is, the examiner did not state that the veteran had pain on 
motion nor did the veteran complain of this.  His only 
complaint as already noted is that of an occasional ache in 
the left middle finger.  This symptom is simply not analogous 
to a 10 percent evaluation under Code 5226 for favorable or 
unfavorable ankylosis.

Based on the foregoing, the preponderance of the evidence is 
against a compensable schedular evaluation for residuals of a 
fracture of the veteran's left middle finger.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.  Since the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application and the claim must be denied.  
38 U.S.C.A. §§ 1155, 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Pes Planus

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, which warrants a noncompensable (0 percent) rating 
for flatfoot that is mild, with symptoms relieved by built-up 
shoe or arch support.  A 10 percent rating is warranted for 
moderate flatfoot, with weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
30 percent rating is warranted for bilateral pes planus that 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.

The medical evidence in this case does not support a 
compensable evaluation for the veteran's pes planus.  On 
recent examination, the examiner found no unusual callus 
formation or unusual shoe wear.  There was no pain on 
manipulation, swelling, and range of motion in the feet was 
good.  Moreover, the veteran's Achilles tendon alignment was 
found to be within normal limits on standing and walking at a 
VA examination in April 2000.  Finally, he used no orthotics.

In light of the above, the preponderance of the evidence is 
against a compensable rating for the veteran's pes planus.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Since the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application and the 
claim must be denied.  38 U.S.C.A. §§ 1155, 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Residuals of a Gunshot Wound to the Left Thigh

Factors to be considered when evaluating disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma are set forth in 38 C.F.R. § 4.56, 
and are classified as slight, moderate, moderately severe or 
severe.  § 4.56(d).  A slight disability of muscles requires 
a simple wound of muscle without debridement or infection.  
§ 4.56(d)(1).  Service department records of such an injury 
would show a superficial wound with brief treatment and 
return to duty. § 4.56(d)(1)(ii).  Objective findings would 
show minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

A moderate disability of muscles requires a through and 
through or deep penetrating wound of short track by single 
bullet, small shell or shrapnel fragment.  Service department 
records or other sufficient evidence of in-service treatment 
for wound need be shown.  There must be a record in the file 
of consistent complaint from first examination forward, of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  The objective findings require entrance and (if 
present) exit scars that are linear or relatively small and 
so situated as to indicate relatively short tract of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).  The cardinal symptoms of muscle disability are 
weakness, fatigue-pain, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The schedular criteria for rating muscle injuries were 
revised on July 3, 1997, and are found in 38 C.F.R. § 4.73, 
Diagnostic Codes 5301-5329 (2000).  The specific codes 
pertaining to muscle injuries affecting the thigh are found 
in Diagnostic Codes 5313-5317.  Under these codes, a slight 
muscle disability warrants a noncompensable rating and a 
moderate muscle disability warrants a 10 to 20 percent rating 
depending on the particular muscle group affected.

A review of the evidence pertaining to the veteran's gunshot 
wound injury of the left thigh shows that it is no more than 
slight in degree.  While there are no actual service medical 
records describing the gunshot wound to the veteran's left 
thigh, the separation physical examination indicates the 
veteran received wounds in Vietnam in 1967.  There was no 
weakness noted during the VA examination conducted in March 
2000, and no physical findings.

Absent any identifiable residuals of the claimed gun shot 
wound to the left thigh,  the preponderance of the evidence 
does not support a compensable evaluation for residuals of a 
gunshot wound to the veteran's left thigh.  As the 
preponderance of evidence is against the claim, the doctrine 
of reasonable doubt is not for application and the claim must 
be denied.  38 U.S.C.A. §§ 1155, 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

PTSD

The veteran is currently evaluated as 70 percent disabled for 
his PTSD under Diagnostic Code 9411.  A 70 percent rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work or school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Code 9411.

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.  38 C.F.R. § 4.130, Code 9411.

The veteran's PTSD was determined to be of moderate to severe 
intensity at a VA examination in March 2000.  This 
examination report, together with VA outpatient treatment and 
evaluation records, do not show that the veteran meets the 
criteria for a 100 percent evaluation for total social and 
occupational impairment.  As far as his thought process and 
communication, the veteran was noted at the March 2000 VA 
examination to have no flights of ideas or looseness of 
association.  His speech was clear, coherent and goal-
directed.  He was not found to be delusional or to have 
auditory or visual hallucinations, except for hearing his 
name called on occasion.  He was noted to be free of suicidal 
or homicidal ideation, and there is no indication that he was 
unable to perform activities of daily living.  He was found 
to be neatly dressed at both examinations and was determined 
to be competent to handle VA funds.  He was also found to be 
oriented to time and place and was not noted to have any 
significant memory problems.  

While there is no disputing that the veteran's PTSD causes 
him to be both socially and occupationally impaired, such 
symptomatology does not meet the criteria under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, for total social and 
occupational impairment.  As the preponderance of the 
evidence is against an evaluation greater than 70 percent for 
the veteran's service-connected PTSD, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. §§ 1155, 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).

TDIU

It should be noted at the outset that a claim for a schedular 
rating increase is not necessarily "inextricably 
intertwined" with TDIU claims predicated on the same 
disability.  Colayong v. West, 12 Vet. App. 524, 537 (1999).  
In this regard, a TDIU claim is considered distinct and 
separate from a schedular increased rating claim and since 
the two claims are measured differently, it is quite possible 
as is the case here that the veteran can establish 
entitlement to a TDIU based on a disability which does not 
meet the schedular criteria for a 100 percent evaluation.  
Id. 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The veteran in this case meets the percentage requirements of 
§ 4.16(a) in view of his 70 percent evaluation for PTSD.  
Thus, the remaining question is whether his service-connected 
disabilities render him unemployable. 

The facts show that the veteran holds a high school degree 
and worked as a cook prior to service.  With respect to 
postservice work, the veteran reported at a VA examination  
in March 2000 he worked for 20 years as a manager in his 
father's restaurant following service and then worked for two 
years at a construction company before stopping work in 1996. 

The Board finds that the veteran's PTSD renders him 
unemployable.  The VA examiner in March 2000 stated that the 
veteran's PTSD symptoms interfered markedly with his sense of 
well being and with his confidence in finding employment.  He 
assigned the veteran a GAF score of 50 which is defined in 
Diagnostic Criteria from DSM-IV as being unable to keep a 
job.  While this examiner opined that it was possible that 
with adequate treatment the veteran may be able to function 
at a higher level and could possibly find gainful employment, 
he noted that at that time the veteran was not being treated 
with medication and was not seeing a psychiatrist on a 
regular basis.  It follows that because the veteran is not 
receiving adequate treatment for his PTSD, he is not 
presently capable of obtaining gainful employment.  The fact 
that the veteran is receiving Social Security Administration 
disability benefits for a non-service connected disability 
does not diminish the VA examiner's opinion in March 2000 
that the veteran is not currently employable due to his 
service-connected PTSD alone.

In light of the VA examiner's opinion as noted above and the 
lack of medical evidence to the contrary, the preponderance 
of the evidence supports a total rating based on 
unemployability due to the veteran's service-connected PTSD. 


ORDER

Entitlement to a compensable evaluation for bilateral pes 
planus is denied.

Entitlement to a compensable evaluation for residuals of a 
left middle finger fracture is denied.

Entitlement to a compensable evaluation for residuals of a 
gunshot wound to the left thigh is denied.

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the law 
and regulations governing the award of monetary benefits.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

